
	

114 S937 IS: State Grazing Management Authority Act
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 937
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Federal Land Policy and Management Act of 1976 to authorize the Secretary of the
			 Interior to enter into cooperative agreements with States to provide for
			 State management of grazing permits and leases.
	
	
		1.Short title
 This Act may be cited as the State Grazing Management Authority Act.
 2.Authorization of cooperative agreements between the Secretary of the Interior and the StatesSection 402 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752) is amended by adding at the end the following:
			
				(k)Cooperative agreements with States
 (1)DefinitionsIn this subsection: (A)Cooperative agreementThe term cooperative agreement means a cooperative agreement entered into under paragraph (2).
						(B)Eligible federal land
 (i)In generalThe term eligible Federal land means public land that is subject to a grazing permit or lease issued by the Bureau. (ii)ExclusionThe term eligible Federal land does not include—
 (I)a unit of the National Wilderness Preservation System; or (II)an area of critical environmental concern.
 (C)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau. (2)AuthorizationAt the request of the Governor of a State, the Secretary shall enter into a cooperative agreement with the State to provide for State management of grazing allotments on eligible Federal land in the State, subject to this subsection.
					(3)Maximum number of grazing allotments
 (A)In generalExcept as provided in subparagraph (B), not more than 2 grazing allotments may be managed by any one State at any one time under this subsection.
 (B)WaiverThe Secretary may waive the limitation under subparagraph (A) with respect to a State if the Secretary determines a waiver to be appropriate.
 (4)NEPA authorityA cooperative agreement shall include the assignment of the responsibilities of the Secretary under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to the State with respect to the grazing allotments managed under that paragraph, including the responsibility for determining whether the following actions with respect to the grazing allotments qualify for a categorical exclusion under that Act:
 (A)The conduct of vegetation projects. (B)The conduct of pinyon or juniper treatments.
 (C)Determinations with respect to the number of permitted animal unit months. (5)Term (A)In generalA cooperative agreement shall be for a term of 20 years.
 (B)RenewalIf the Secretary and State agree to a renewal of a cooperative agreement, the cooperative agreement may be renewed for an additional 20-year term.
 (6)Applicable lawIn managing grazing allotments under paragraph (2), a State shall be subject to— (A)this Act; and
 (B)any other applicable Federal law (including regulations).
						(7)Resolution of disputes
 (A)Authority of the Interior Board of Land AppealsNothing in this subsection provides to the Interior Board of Land Appeals authority to hear a case with respect to a decision relating to a grazing allotment managed by the State under paragraph (2).
 (B)State dispute resolution processA cooperative agreement shall provide for the development of a process by the State to resolve disputes relating to a decision by the State with respect to a grazing allotment managed by the State under the cooperative agreement.
						.
